806 So. 2d 631 (2002)
Vincent RIVERA, Appellant,
v.
STATE of Florida, Appellee.
No. 1D99-2462.
District Court of Appeal of Florida, First District.
February 8, 2002.
Paula C. Coffman, Orlando, for Appellant.
Robert A. Butterworth, Attorney General, and Felicia A. Wilcox, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm the appellant's conviction because he fails to present any meritorious claims, and conclude that the trial court did not err by resentencing the appellant to an upward departure sentence. See Trotter v. State, 774 So. 2d 924, 925 (Fla. 5th DCA 2001)(remanding for Heggs re-sentencing and holding the trial court could depart from the guidelines if valid reasons for a departure existed at the time of the original sentencing, and the new sentence does not exceed the original).
AFFIRMED.
KAHN, PADOVANO and POLSTON, JJ., concur.